Citation Nr: 0427939	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain (or 
disability manifested by joint pain) of the hands, knees, and 
elbows, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  

2.  Entitlement to service connection for muscle pain (or 
disability manifested by muscle pain), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
March 1970, and from November 1990 to May 1991.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision that, inter alia, denied the veteran's claims for 
service connection for joint pain of the hands, knees, and 
elbows, as well as for muscle pain, each to include as due to 
undiagnosed illness.  The veteran filed a notice of 
disagreement (NOD) in May 1996, and the RO issued a statement 
of the case (SOC) in May 2003.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During that 
hearing, the appellant requested, and the undersigned 
granted, a 60-day abeyance period for the submission of 
additional evidence.  In October 2003, the veteran and his 
representative submitted additional evidence, consisting of 
outpatient treatment records from the James A. Haley VA 
Medical Center (hereinafter known as the Tampa VAMC).  
Although that evidence was not accompanied by a specific 
waiver of RO jurisdiction, the Board notes that, by 
submitting this evidence to the Board, the appellant and his 
representative clearly indicated a desire for the Board to 
consider the evidence, directly, in adjudicating the matters 
on appeal.  In any event, the Board points out that neither 
the current version of 38 C.F.R. § 20.1304, nor the holding 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (in which provisions 
of 38 C.F.R. § 19.9 (2002) essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
were held to be invalid) requires a specific waiver of agency 
of original jurisdiction under these circumstances.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2003).  

The Board notes that in the February 1996 rating decision, 
the RO denied the veteran's claims for shortness of breath 
and a prostatic disorder, as due to an undiagnosed illness or 
other qualifying chronic disability, as well as his claims 
for joint and muscle pain.  The veteran filed an NOD to all 
four claims following which, as noted above, the RO issued a 
May 2003 SOC.  In his VA Form 9, the veteran noted that he 
wished only to appeal the claims for joint and muscle pain.  
Thereafter, in August 2003, after the time period allowable 
for filing an appeal to the February 1996 rating decision had 
expired, the veteran's representative submitted a statement 
in lieu of a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) in which it was contended 
that the claims on appeal were for shortness of breath, a 
prostatic disorder, joint pain, and muscle pain all due to an 
undiagnosed illness.  Thereafter, during the September 2003 
hearing, the veteran's representative identified the claims 
on appeal as only being for joint pain and muscle pain due to 
an undiagnosed illness.  As such, the issues on appeal are 
limited to those listed on the cover page of this decision.  

As a final preliminary matter, the Board notes that in a 
December 2001 rating decision, the RO denied the veteran's 
claim for service connection for arthritis of the left knee.  
In January 2002, the veteran filed an NOD in response to that 
decision.  However, the RO has consistently adjudicated the 
question of service connection for arthritis in conjunction 
with the muscle pain claim, and, as explained below, the 
Board's consideration of the veteran's claim for joint pain 
of the hands, knees, and elbows, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
includes consideration of whether any current knee disability 
manifested by joint pain (specifically, osteoarthritis) is 
medically related to service.  As such, the claim for service 
connection for arthritis of the left knee is encompassed in 
the current claim involving muscle pain, and need not be 
addressed as a separate matter.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  While on active duty the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

3.  The veteran's joint pain of the hands, knees, and elbows 
is attributable to a known clinical diagnosis of 
osteoarthritis, and there is no medical evidence of a nexus 
between any such osteoarthritis and the veteran's active 
military service (to include evidence that any osteoarthritis 
was manifested to a compensable degree within the one-year 
presumptive period following discharge from service).  

4.  While the veteran has complained of muscle pain, there 
are no objective indications of any qualifying chronic 
disability associated with muscle pain in the form of both 
signs (objective medical evidence) or other non-medical 
indicators capable of independent verification, to include as 
due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain (or 
disability manifested by joint pain) of the veteran's hands, 
knees and elbows, to include as due to undiagnosed illness or 
other qualifying chronic disability, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 1991 and 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (1996 and 
2003).  

2.  The criteria for service connection for muscle pain (or 
disability manifested by muscle pain), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 1991 and 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (1996 and 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the evidence of record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.  

Through notice letters dated in August and December 1996, 
January 2002, and May 2003, as well as a May 2003 SOC, and 
subsequent May 2003 rating decision, the RO informed the 
veteran and his representative of the legal criteria 
governing the claims (to include the revised criteria, as 
explained below), evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
each claim.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to his claims on appeal.  The RO also noted that 
the veteran veteran submitted evidence to support of his 
claim, and requested that the veteran submit any additional 
evidence he might have within 60 days.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the February 
1996 rating action on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, more than four years after the rating decision 
on appeal.  The Board also finds that the lack of pre-
adjudication notice in this case has not, in any way, 
prejudiced the veteran.  As indicated above, the RO provided 
notice letters shortly after the initial denial of the claim 
in August and December 1996, soliciting information and 
evidence from the veteran to support his assertions that his 
claimed conditions were associated with his Persian Gulf War 
service.  Moreover, after the December 1996 letter, the 
claims were not again adjudicated for nearly two years-in 
November 1998-clearly giving the veteran more than ample 
opportunity to present pertinent information and evidence to 
support his claims.

The Board also points out there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The veteran has identified the Tampa 
VAMC as the source of his medical treatment, and records from 
that facility up to September 2003 have been associated with 
the claims file.  In addition, the veteran has provided lay 
statements from two friends which describe his physical 
condition both before and after his service in Southwest 
Asia.  The veteran has also been provided VA examinations.  
Furthermore, the veteran has had an opportunity to present 
testimony regarding his claims during a Board hearing.  
Moreover, no outstanding sources of evidence needed to fairly 
adjudicate the claims on appeal has been identified by either 
the veteran or his representative.  

The Board is mindful that the veteran testified during his 
hearing that a private doctor had treated his knee/leg pain 
subsequent to his active service in the Persian Gulf.  As 
noted above, both in January 2001 and May 2003, the RO 
requested that the veteran identify and authorize the RO to 
obtain any relevant treatment records pertaining to his 
claims, and furnished him a VA Form 21-4142s (Authorization 
and Consent to Release Information) for this purpose.  
However, the veteran did not return those forms; hence, the 
veteran did not provide a means for the RO to obtain any 
outstanding records.  Under these circumstances, the Board 
finds that no further duty to assist is owed the veteran.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (holding 
that the duty to assist is not always a one way street).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.   

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic disabilities, to 
include arthritis, is presumed if any such disability 
manifests itself to a compensable degree (10 percent for 
arthritis) within a prescribed period following discharge 
(one year for arthritis); such presumption is reputable by 
contrary evidence.  See 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B).  In the 
revised statute, the term "chronic disability" was changed 
to "qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term objective indications of a qualifying chronic 
disability include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms which may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

III.  Analysis

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations as a motor transport operator, 
from January 1991 to May 1991, the Board finds that he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.  The question remains, however, as to 
whether the record presents a sound medical basis for either 
of his claimed conditions-joint pain of the hands, knees, 
and elbows, muscle pain-to his military service, to include 
as a manifestation of a qualifying chronic disability 
associated with his Persian Gulf War.  Following a review of 
the medical evidence of record in light of the above 
criteria, the Board finds that the record does not provide a 
basis for service connection for either joint pain or muscle 
pain (or for any disability manifested by joint or muscle 
pain) on any basis.

The veteran has testified that he was 40-years old at the 
time of his service in the Persian Gulf when he served in the 
Persian Gulf region, and that immediately upon returning to 
duty in the United States he began to suffer from fatigue.  
[Parenthetically, the Board notes the veteran's chronic 
fatigue, for which he receives a 40 percent disability 
rating, is already service connected and not currently at 
issue].  The veteran also testified that when he was 41 or 42 
years of age his left knee/leg began to be problematic.  He 
indicated that when he attempted to exercise or be active for 
an extended period of time, he incurred pain and swelling in 
his joints.  Furthermore, the veteran complained that the 
muscles in the back of his legs "just draw up sometimes," 
and that he experienced pain in his calves, and that if he 
sat for too long his legs went numb.  

Hardcopies of the veteran's service medical records, as well 
as records on microfiche received from the Army Personnel 
Records Center in April 1995, do not reflect any report of 
entrance or separation medical examination associated with 
the veteran's active service during the Persian Gulf War.  A 
February 1992 Physical Examination Coding Sheet notes, "No 
Physical Available."  

A review reports associated with the veteran's last service 
physical examination in November 1988 (Report of Medical 
Examination and Report of Medical History) reveals no 
complaints or findings of, or evidence of treatment for, any 
arthritis, joint pain, or muscle pain.  It was noted that the 
veteran had his right knee treated.  In this respect, a 
September 1984 letter from Vincent M. Tedone, M.D., reflects 
that the veteran had a right knee arthroscopic menisectomy in 
April 1983.  An Army Physical Fitness Test Scorecard for 
1989, 1990, and 1991, reflects similar scores for push-ups, 
sit-ups, and two-mile run (within one minute).  A Health 
Questionnaire for Dental Treatment plus an Individual Medical 
History, both dated in November 1990, reflect no report by 
the veteran of arthritis, joint pain, or muscle pain.  

Radiographic studies of the veteran's hands, knees, and 
elbows, as well as his thoracic spine, have revealed 
degenerative changes and spurring.  The veteran's joint pain 
in his hands, knees, and elbows has been attributed to a 
known clinical diagnosis, osteoarthritis; hence, service 
connection under the provisions of 38 U.S.C.A. § is 
precluded.  The record likewise provides no basis for 
otherwise establishing service connection for 
osteoarthritis-the disability manifested by joint pain.  The 
veteran has reported that he works installing fences, and an 
August 1997 treatment record notes a diagnosis of 
osteoarthritis secondary to manual labor.  Significantly, 
moreover, the record includes no medical evidence of a nexus 
between osteoarthritis of any joint and the veteran's period 
of service-to include any evidence of a diagnosis of 
osteoarthritis within one year of the veteran's separation 
from active service-and the veteran has neither presented 
nor alluded to the existence of any such evidence.  Hence, 
the claim for service connection for joint pain (or 
disability manifested by joint pain) of the hands, knees, and 
elbows, to include in connection with the veteran's Persian 
Gulf War service, must be denied.  

The Board also finds that the claim involving muscle pain 
must, likewise, be denied.  The report of a VA general 
medical examination in June 1995 reflects the veteran's 
complaint of sore muscles from time to time but there was no 
specific focal finding.  Other than that notation, and the 
veteran's testimony, clinical records do not reflect 
additional complaints or findings associated with muscle 
pain.  The Board finds that the record simply does not 
reflect any objective indications of a qualifying chronic 
disability associated with muscle pain in the form of both 
signs (objective medical evidence) and/or other non-medical 
indicators capable of independent verification-to include as 
due to undiagnosed illness.  As such, there is no predicate 
for a grant of service connection for any muscle pain now 
claimed, alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

Under these circumstances, each of the claims on appeal must 
be denied.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence does not support a grant of service connection 
either on the basis of joint pain of the hands, knees, and 
elbows, or muscle pain, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for joint pain (or disability manifested 
by) joint pain of the hands, knees, and elbows, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, is denied.  

Service connection for muscle pain (or disability manifested 
by) muscle pain, to include as due to undiagnosed illness or 
other qualifying chronic disability, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



